Guzman v North Syracuse Cent. Sch. Dist. (2018 NY Slip Op 03087)





Guzman v North Syracuse Cent. Sch. Dist.


2018 NY Slip Op 03087


Decided on April 27, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2018

PRESENT: CARNI, J.P., LINDLEY, CURRAN, AND TROUTMAN, JJ. (Filed Apr. 27, 2018.) 


MOTION NO. (87/18) CA 17-01454.

[*1]VICTOR GUZMAN, JR., AN INFANT, BY HIS MOTHER AND NATURAL GUARDIAN, MARISSA FOURNIER AND MARISSA FOURNIER, INDIVIDUALLY, PLAINTIFFS-APPELLANTS, 
vNORTH SYRACUSE CENTRAL SCHOOL DISTRICT, DEFENDANT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.